DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is an Allowance for claims 1-18, 20-22 on the merits in response to the application filed on 03/03/2021.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action have been withdrawn in light of applicant’s amendments.
The 35 U.S.C. 112 rejections of claims in the previous office action have been withdrawn in light of applicant’s amendments.
The claims objections in the previous office action have been withdrawn in light of applicant’s amendments.

Claims 1, 17, and 18 have been amended. 
Claims 1-18, 20-22 remain pending in this application and are allowed.




Allowable Subject Matter
Claims 1-18, 20-22 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 1, 17, and 18 of the invention anticipated or obvious:
Kutsumi et al., U.S. Pub. 2006/0053219, (discussing the operation history utilization of terminal electric device, a server electric device, and an application server).
Ferman et al., U.S. Pub. 2002/0059584, (discussing the structuring usage history for audiovisual materials which includes configuring client appliances).
Bapat et al., User-sensitive Scheduling of Home Appliances, http://conferences.sigcomm.org/sigcomm/2011/papers/greennet/p43.pdf, Proceedings of the 2nd ACM SIGCOMM workshop on Green networking, 2011 (discussing the monitoring of home appliances regarding power consumption).


Reasons for Removing the 35 USC 101 Rejection
The reasons for withdrawal of the rejection of claims 1-18, 20-22 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to displaying and accessing usage history information (e.g. obtaining usage history information and post information; displaying post information). These limitations of representative claim 1, 17, and 18 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on the user activities being monitored and posted).
However, there is enough integration in the claim to be called a practical application based on the server, non-transitory computer-readable recording medium, one or more appliances, an input device, a screen, and a display device to perform the claim steps. Also the Applicant’s remarks at 17 
“More specifically, claims 1, 17, and 18 (as amended) recite: "...displaying, as a group on a same screen of a display device, (i) one or more post information items found in the search and (ii) identification information for the specific user cluster, wherein, in the displaying, based on a similarity between (i) an appliance registered by a user who uses the second input device or (ii) a user cluster for the appliance registered and (iii) the predetermined appliance or (iv) a user cluster for the predetermined appliance, the one or more post information items found in the search having a higher similarity is given priority to be displayed on a higher level in display order." 
The above features now recited in independent claims 1, 17, and 18 provide a user interface for a display device that is an improvement over conventional display methods, by  
automatically displaying post information in an order tailored for the user that is browsing (the "browsing user"). Moreover, the Applicants asserts that the claim limitations recited in independent claims 1, 17, and 18 require the structural elements (e.g., servers, non-transitory computer-readable recording medium, one or more appliances, a network, input devices, a screen, and a display device) to perform the claimed features and the structural elements are integral to the claims because the claimed features cannot be performed in the absence of the structural elements. Therefore, the additional elements noted by the Examiner do impose meaningful limits to the claims. 
The Applicant asserts that claims 1, 17, and 18 recite features directed to a judicial exception that is integrated into a practical application.”

Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624